         Case 7:16-cr-00466-NSR Document 296 Filed 07/13/20 Page 1 of 4




                                       Walter P. Loughlin
                                         Attorney-at-Law
                                        1225 Park Avenue
                                             Suite 3D
                                   New York, New York 10128
                                       Tel. (203) 216-3445
                                   walter.loughlin@gmail.com

July 13, 2020

By ECF

Honorable Nelson S. Roman
United States District Judge
United States Courthouse
300 Quarropas Street
White Plains, New York 10601

                       Re:    United States v. Joseph Scali, 16 Cr. 466 (NSR)

Dear Judge Roman:

        On July 2, 2020, the Court denied Mr. Scali’s motion for compassionate release, pursuant
to 18 U.S.C. §3582, for lack of jurisdiction because of Mr. Scali’s pending appeal from his
judgment of conviction. Specifically, the Court stated that “[J]urisdiction over the question raised
in the section 3582 motion [was] transferred to the Second Circuit” when Mr. Scali filed a notice
appeal. (Dkt. 295) Consistent with that ruling, I was preparing a motion for compassionate
release for filing in the Court of Appeals when on July 8, 2020, only six days after Your Honor’s
ruling, the Court of Appeals issued a summary order affirming the judgment of conviction.
United States v. Scali, Dkt. 19-912 (2d Cir. July 8, 2020).

       As a consequence, I respectfully request that Your Honor decide Mr. Scali’s motion on
the merits based on the full briefing and other submissions previously filed. Mr. Scali’s pursuit
of appellate review of his judgment of conviction, which caused the Court to question its judicial
power to rule on the merits of this motion, is no longer an impediment to the Court’s jurisdiction.

        In connection with the Court’s review of these issues, there are two additional points I
wish to call to the Court’s attention. First, because the sentencing factors set out at 18 U.S.C.
§1553 are relevant to a motion for compassionate release, the length of a defendant’s sentence
and the percentage of that sentence served, is of relevance as well. In that connection, I have
included in this submission the Bureau of Prisons Sentence Computation Data for Mr. Scali as of
June 17, 2020. That document shows that Mr. Scali earned 379 days credit—over one year off
his 7-year sentence—for the period he was detained before this Court imposed that sentence. It
also shows that he has already earned 108 days of good time.

       Because Mr. Scali is 71 years of age, he may be entitled to release as an elderly offender
under the First Step Act, Pub. L. 115-391 (2018), which allows for the release of eligible persons
         Case 7:16-cr-00466-NSR Document 296 Filed 07/13/20 Page 2 of 4




after the service of two-thirds of a defendant’s sentence. The BOP calculates that date to be
October 22, 2022—two years and four months from now. It also shows that Mr. Scali has served
nearly 40% of his statutory time.

        Second, in the event that the Court is not persuaded to grant the motion, I request the
Court recommend that the Bureau of Prisons consider Mr. Scali for a furloughed transfer to
home confinement—as two other judges in this district have done with respect to other
defendants making similar motions. Judge Liman made a recommendation to BOP for the
temporary release of the defendant before him “in the strongest possible language” in United
States v. Schaefer, No. 7 Crim. 498 (S.D.N.Y. April 29. 2020). Similarly, Judge Ramos recently
stated: “The Court strongly recommends that BOP consider whether a furlough would be
appropriate” in United States v. Mieri, No. 15 Cr. 627 (S.D.N.Y. July 2, 2000). In April, Mr.
Scali was placed in a pre-release quarantine while he was considered for a furlough. Although
the period of the quarantine was extended, and preliminary approval of the furlough occurred,
final approval was withheld at that time. Mr. Scali has been back in quarantine since mid-June
due to the outbreak of COVID-19 which has infected at least 23 inmates from the Otisville
Satellite Camp—several of whom tested positive after being quarantined. Mr. Scali has been
tested twice in the past month; the results have been negative. Mr. Scali would be far safer from
infection sheltering at home than he is now in an incarceration setting.

                                                     Respectfully submitted,


                                                     /s/ Walter P. Loughlin
                                                     Walter P. Loughlin



cc: All Counsel of Record (Via ECF)
Case 7:16-cr-00466-NSR Document 296 Filed 07/13/20 Page 3 of 4
Case 7:16-cr-00466-NSR Document 296 Filed 07/13/20 Page 4 of 4
